Case 3:19-cv-02670-JCS Document 94 Filed 12/17/20 Page 1 of 1

SAO 154 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COURT

 

 

 

 

Northern District of California
relish, Le CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
Vv.
Magisto Ltd., et. al. CASE NUMBER: 3:19-cv-2670
Defendant (s),
Notice is hereby given that, subject to approval by the court, Advsr, LLC substitutes
(Party (s) Name)
Kathryn Lee Boyd , State Bar No. 189496 as counsel of record in
(Name of New Attorney)

place of Janine F. Cohen

 

(Name of Attorney (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

 

 

 

 

 

 

 

Firm Name: Hecht Partners LLP
Address: 125 Park Avenue, 25th Floor New York, NY 10017
Telephone: (646) 502-9515 Facsimile (646) 492-5111
E-Mail (Optional): | !boyd@hechtpartners.com =
I consent to the above 4 i qa v / THA
a —y Cf (7 l
Date: (tv 4 -art Vol) NR c
(Signature of Party (s))
I consent to being substituted. . fi
} i
Date: 42/9/2020 OH ar | WAR _

 

 

 

(Sighature of Former Attorney (s))

I consent to the above substitution.

 

 

 

 

Date: 12/9/2020 _
(Sighdfure of New Atémey)
The substitution of attorney is hereby approved and so ORDERED.
Date:
Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]

 
